Exhibit 23.1 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Coil Tubing Technology, Inc. and Subsidiaries We hereby consent to the use in this Registration Statement of Coil Tubing Technology, Inc. and Subsidiaries on Form S-1/A Amendment No.2 of our report dated March 22, 2012, relating to the consolidated financial statements of Coil Tubing Technology, Inc. and Subsidiaries, which appear in such Registration Statement. We also consent to the reference to us under the heading “Experts” in this registration statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas January 3, 2013
